Case 4:18-cv-00615-ALM Document 608-1 Filed 04/08/20 Page 1 of 1 PageID #: 28888



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 BARBARA MEIER, et al.,                           §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §          Case No. 4:18-cv-00615-ALM
                                                  §
 UHS OF DELAWARE, INC., et al.,                   §
                                                  §
        Defendants.                               §

      ORDER DENYING DEFENDANTS MOTIONS TO STRIKE SUPPLEMENTAL
      REPORTS OF MARK BLOTCKY AND REBECCA BUSCH AND ORDERING
                     PRODUCTION OF DOCUMENTS

        Came on to be considered Defendants Motions to Strike the Supplemental Reports of

 Busch and Blotcky. Having considered the Motions, Plaintiffs’ Response, and the documents and

 information on file, the Court finds that the Motions should be denied.

        Furthermore, it is ordered that Defendants produce the materials identified in detailed in

 footnotes 25, 33, 37, 45, 48, 56, and 58 of Busch’s supplemental report within the next 10

 business days.
